Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, US20200161698A1 and Yi, US20110300437A1.

Regarding claim 1, Higuchi teaches a lithium ion secondary battery manufacturing system (manufacturing secondary battery)[0009] comprising:
a chamber in which a lithium ion secondary battery is contained (cassette (60))[0076][fig. 7a];
a charging/discharging device configured to electrically charge and discharge the lithium ion secondary battery (initial charging)[0009][0012];
a pressure plate provided in the chamber and configured to press the lithium ion secondary battery when the lithium ion secondary battery is electrically charged (movable plate (202) presses battery precursors (50) during initial charging)[0081];
 a hole in a pouch of the lithium ion secondary battery to allow gas generated during the electrical charging of the lithium ion secondary battery to be removed from the pouch when the lithium ion secondary battery is pressed by the pressure plate (opening (6) for releasing gas generated during initial charging)[fig. 1a][fig. 7a][0071][0081]; and
a sealer configured to seal the pouch of the lithium ion secondary battery by closing the hole after the gas is removed (sealing an opening (6) by heat or laser sealing)[0009][0061][0097].
Higuchi does not teach a pointed portion provided in the chamber and configured to bore a hole in a pouch of the lithium ion secondary battery.
Yi teaches a secondary battery manufacturing method [0007] wherein a pointed portion is provided in the chamber (case (10))[fig. 1] connector (51)[fig. 4] configured to bore a hole in the pouch of the battery (inserted into injection member (30) of case (10)). Moreover, similar configurations to Yi in which an injection member is used to inject electrolyte as well as remove gases during a battery manufacturing process are known in the art and would have been an obvious design choice to one of ordinary skill in the art to combine with the manufacturing system of Higuchi.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, US20200161698A1 and Yi, US20110300437A1 as applied to claim 1 above, and further in view of Zahn, US20130183565A1 and Yang, KR101838332B1. 

Regarding claim 2, combined Higuchi teaches the lithium ion secondary battery manufacturing system according to claim 1.
Combined Higuchi does not teach further comprising at least one of the following:
	a temperature control device provided in the chamber and configured to control an internal temperature of the chamber; a pump configured to create a vacuum pressure in the chamber; and multiple drive devices configured to drive the pressure plate, the pointed portion, and the sealer; a controller configured to control operation of each of the drive devices, the temperature control device, and the pump.
	Zahn teaches a secondary lithium ion battery wherein a temperature control device (electrical heating device (22)) is included within the battery case (14), and further teaches that the inclusion of said temperature control device improves the life expectancy of the resulting battery [0005]. Then, it would have been obvious to include the teachings of Zahn in the battery of combined Higuchi to improve the life expectancy of the resulting battery. 
	Yang teaches a secondary battery manufacturing process wherein a pump is supplied to create a vacuum pressure to the inside of a pouch shaped battery cell [0001][0053]. Further, Yang teaches the use of the vacuum pump allows for removal of gasses during battery manufacturing while efficiency controlling the removal of electrolyte from the cell during processing [0026]. Then, it would have been obvious to include the teachings of Yang in the battery of combined Higuchi to improve the electrolyte retention of the resulting battery.
	Regarding the limitations for multiple drive devices configured to drive the pressure plate, the pointed portion, and the sealer; a controller configured to control operation of each of the drive devices, the temperature control device, and the pump this is seen as an attempt to automate the steps disclosed in combined Higuchi and thus is insufficient in distinguishing over the prior art [MPEP 2144.04 III].

Regarding claim 3, combined Higuchi teaches the lithium ion secondary battery manufacturing system according to claim 2. 
Combined Higuchi does not teach wherein when the lithium ion secondary battery is electrically charged by the charging/discharging device, the controller operates the pressure plate to press the lithium ion secondary battery, operates the temperature control device to raise or lower the internal temperature of the chamber, and operates the pointed portion to bore the hole in the pouch of the lithium ion secondary battery to enable the gas to be removed from the pouch in real time.
Regarding the limitations for wherein when the lithium ion secondary battery is electrically charged by the charging/discharging device, the controller operates the pressure plate to press the lithium ion secondary battery, operates the temperature control device to raise or lower the internal temperature of the chamber, and operates the pointed portion to bore the hole in the pouch of the lithium ion secondary battery to enable the gas to be removed from the pouch in real time is seen as an attempt to automate the steps disclosed in combined Higuchi and thus is insufficient in distinguishing over the prior art [MPEP 2144.04 III].

Regarding claim 5, the lithium ion secondary battery manufacturing system according to claim 2. 
Combined Higuchi does not teach wherein the controller operates the pressure plate to apply a pressing force of 0 Kgf/cm2 to 10 Kgf/cm2 to the lithium ion secondary battery when the lithium ion secondary battery is electrically charged.
However, Higuchi teaches applying a sufficient force during initial charging to prevent gas adhesion during processing [0082]. Arriving at the claimed range would have been obvious to one of ordinary skill in the art through routing optimization of the known parameter of Higuchi. 

Regarding claim 6, combined Higuchi teaches the lithium ion secondary battery manufacturing system according to claim 2. 
Further, Higuchi teaches wherein the controller operates the pressure plate during the electrical charging or discharging of the lithium ion secondary battery so that the gas generated during the electrical charging or discharging is removed (jig applies pressure during initial charging of battery)[0081]

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, US20200161698A1 Yi, US20110300437A1, Zahn, US20130183565A1 and Yang, KR101838332B1 as applied to claim 2 above, and further in view of Jung, US20190379083A1. 

Regarding claim 4, combined Higuchi teaches the lithium ion secondary battery manufacturing system according to claim 2. 
Combined Higuchi does not teach wherein when the lithium ion secondary battery is electrically charged, the controller operates the pressure plate to press the lithium ion secondary battery and operates the temperature control device to adjust the internal temperature of the chamber to a temperature within a range of 0° to 80° C.
However, Higuchi teaches applying pressure during initial charging [0081] and doing such through a controller is applying automation [MPEP 2144.04 III].
	Jung teaches that pouch shaped cells are vulnerable to damage at high temperatures [0005], and it is known in the art the two low of temperature can also adversely impact battery operations. Then, it would have been obvious to one of ordinary skill in the art to apply the teachings of Jung to the battery temperature device of Zahn in combined Higuchi to arrive at the claimed temperature range through routine optimization. 

Regarding claim 7, combined Higuchi teaches the lithium ion secondary battery manufacturing system according to claim 2. 
Combined Higuchi does not teach wherein the controller operates the pressure plate immediately after the electrical charging or discharging of the lithium ion secondary battery so that the gas generated during the electrical charging or discharging is removed.
	Jung teaches a method of manufacturing a pouch shaped secondary battery cell [0002] wherein pressure is applied from a jig [0019] wherein applying pressure is used to remove gas formed during the initial charging step [0026]. Then, it would have been obvious to one of ordinary skill in the art to apply the teaching of Jung to use the pressure application to remove gas into the teachings of combined Higuchi as an obvious design choice.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724